DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Request for Continued Examination 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/06/2021 has been entered. 

Specification 

The disclosure is objected to because of the following informalities: Appropriate correction is required. In paragraphs 0078 and 0079, the meaning of the term “pseudo-reference electrode” is unclear. 

Status of Rejections 

Claims 1-9, 16-34, and 38 are pending. Amendments to claims 1 and 38 filed on 08/06/2021 are acknowledged. 



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9, 16-34, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over US pre-grant patent publication no. 2013/164167 (hereinafter called Cox), and as evidenced by US pre-grant patent publication no. 2019/0093202 (hereinafter called Holloway). 

Regarding claim 1, Cox discloses a process for electro-refining a titanium product obtained through an extraction step 200 (see Fig. 2) to produce titanium master alloys (see paragraph 0153 and Table 3 below paragraph 0153). Cox further discloses that in the extraction step 200, TiO2 ore concentrate was blended with aluminum powder and the blend was heated to facilitate reaction between the TiO2 and the aluminum to form a titanium product (see paragraph 0134). It was known in the art that heating a mixture comprising aluminum and titanium dioxide to a temperature sufficiently high to cause an exothermic reaction results in the formation of titanium aluminide (see for example, paragraph 0098 of Holloway). Thus one of ordinary skill in the art would have recognized that the titanium product formed in the extraction step 200 of Cox comprising between 25% and 95% titanium content, up to 20% oxygen content, and between 12-19 weight percent aluminum as described in Table 3 below paragraph 0153 comprises titanium aluminide. Cox further discloses that the titanium product formed in the extraction step 200 of Cox comprising titanium aluminide is processed in an electrorefining step 300. The electrorefining step 300 comprises feeding the titanium product comprising titanium aluminide into a reaction vessel 50 configured with an anode 52, a cathode 51, and an electrolyte 53 (see Fig. 15 and paragraph 0147), the electrolyte 53 including halide salts of alkali metals or alkali-earth metals or a combination thereof (see paragraphs 0138, 0149 and 0151); heating the electrolyte to a temperature of 6000 C - 9000 C sufficient to create a molten electrolyte mixture (see paragraphs 0138, 0149, and 0151); directing an electrical current from the anode through the molten electrolyte mixture to the cathode (see paragraphs 0150 and 0152); and dissolving the titanium-aluminide from the anode to deposit a titanium- aluminum master alloy at the cathode (see paragraphs 0151 and 0152). Cox further teaches that for electro-refining of titanium-aluminides having a composition range of between 77 % titanium, 7-9 % oxygen, and between 12-19 % aluminum results in formation of a titanium master alloy 

The composition ranges of the titanium master alloy produced by the electro-refining process of Cox is very close to the claimed ranges. A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (see MPEP 2144.05(I)). Further, "The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).	
  
Regarding claim 2, Cox further discloses that the anode includes a perforated quartz anode basket (reads on a non-consumable mesh container) in which the titanium aluminide is placed, the titanium aluminide being consumable during the refining process (see paragraph 0151 and Table 3 below paragraph 0153).

Regarding claim 3-5, Cox teaches titanium-aluminide comprising 12-19 weight percent aluminum which overlaps or is close to the claimed ranges of more than 10-25 weight percent aluminum (claim 3), 15-25 weight percent aluminum (claim 4), and 20-25 weight percent aluminum (claim 5). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 (I)). A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have 

Regarding claim 6, Cox further discloses that the titanium aluminum master alloy comprises about 99.0% titanium (see claim 46), the balance reasonably expected to be about 1.0% aluminum by weight (see Table 3 below paragraph 0153). 

Regarding claim 7, Cox further discloses that the titanium aluminum master alloy comprises about 98.0% titanium (see claim 61), the balance reasonably expected to be about 2.0% aluminum by weight (see Table 3 below paragraph 0153). 

Regarding claim 8 and 9, Cox teaches the titanium aluminum master alloy comprises about 90-95 % titanium which is close to the claimed range of 96-97 % and about 5-10 % aluminum by weight which is close to the claimed range of more than 5-10 weight percent aluminum. A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (see MPEP 2144.05(I)).

Regarding claims 16 and 17, Cox discloses that the electrolyte 53 includes halide salts of alkali metals or alkali-earth metals or a combination thereof (see paragraphs 0138, 0149 and 0151), and there is no disclosure in the entire specification about use of added titanium chlorides or added forms of soluble titanium. 

Regarding claims 18-20, Cox discloses that the temperature range is between 600 °C and 900° C, thus overlapping the claimed ranges of between 550° C and 650° C (claim 18), between 650° prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 (I)). The form of titanium master alloy product formed as a result, for example, a powder, wool-like, or crystalline, would necessarily be formed by operating in the disclosed temperature ranges.

Regarding claim 21, Cox further discloses that in an embodiment, the electrical current density of the cathode is 0.03 A/cm2 (see paragraph 0152), which overlaps the claimed range of between 0.01 A/cm2 and 0.05 A/cm2. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 (I)). The form of titanium master alloy product formed as a result, for example, a powder, wool-like, or crystalline, would necessarily be formed by operating in the disclosed temperature ranges.

Regarding claims 22-24, Cox further discloses that in an embodiment, the electrical current density of the cathode is 0.03 A/cm2 (see paragraph 0152), which is close to the claimed ranges of between 0.05 A/cm2 and 0.1 A/cm2 (claim 22), of between 0.1 A/cm2 and 0.5 A/cm2 (claim 23), and between 0.5 A/cm2 and 1.0 A/cm2 (claim 24). A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (see MPEP 2144.05(I)).

Regarding claims 25-27, Cox discloses that the electrical differential between the anode and the cathode is in the range of 0.5 V -2.5 V (see paragraph 0152). "[W]here the general conditions of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP 2144.05 (II)(A)).

Regarding claims 28-31, Cox further discloses that the electrical differential between the anode and the cathode is in the range of 0.5 V -2.5 V (see paragraph 0152) which overlaps the claimed ranges of 0.4 V - 0.8 V (claim 28), 0.8 V – 1.2 V (claim 29), 1.2 V – 1.6 V (claim 30), and 1.6 V – 2.0 V (claim 31). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 (I)).

Regarding claim 32, Cox further discloses the step of adjusting the distance between the anode and the cathode to prevent short circuiting of the current flow through the electrolyte between the anode and the cathode (see paragraph 0148).

Regarding claim 33, Cox further discloses that the distance between the anode and the cathode is 3.0 cm (see claim 56).

Regarding claim 34, Cox further discloses that the distance between the anode and the cathode is in the range of 4.0 cm - 6.0 cm (see paragraphs 0148 and 0150), thus overlapping the claimed range.  



Double Patenting Rejections

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-3, 6-9, 18-20, 28-34, and 38 of the instant application are provisionally rejected on ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 20, 22-24, 27, 44, 47, 49, 51, and 62-64 of U.S. Patent No. 9,816,192 (the ‘192 patent) , and as evidenced by US pre-grant patent publication no. 2019/0093202 (hereinafter called Holloway). 
Claims 1, 20, 22-24, 27, 44, 47, 49, 51, and 62-64 of the '192 patent teach or render obvious the following:

1. A process for electro-refining titanium-aluminides to produce titanium master alloys, comprising: a. placing titanium-aluminide comprising more than ten weight percent aluminum, and at least ten weight percent oxygen, into a reaction vessel, the reaction vessel configured with an anode, a cathode, and an electrolyte, the electrolyte including halide salts of alkali metals or alkali-earth metals or a combination thereof; b. heating the electrolyte to a temperature of 5000C - 9000C sufficient to create a molten electrolyte mixture; c. directing an electrical current from the anode through the molten electrolyte mixture to the cathode; and d. dissolving the titanium-aluminide from the anode to deposit a titanium- aluminum master alloy at the cathode (claims 1, 27, 51, 63, and 64 of the ‘192 patent).
2. The process of Claim 1 wherein the anode includes a non-consumable mesh container in which the titanium aluminide is placed, the titanium aluminide being consumable during the refining process  (claims 20, 44, 63, and 64 of the ‘192 patent).
3. The process of Claim 1 wherein the titanium-aluminide comprises 10%-25% aluminum and at least 10% oxygen by weight (claims 63 and 64 of the ‘192 patent).
6. The process of Claim 1 wherein the titanium aluminum master alloy comprises about 99.0% titanium and about 1.0% aluminum by weight (claim 62 of the ‘192 patent).
7. The process of Claim 1 wherein the titanium aluminum master alloy comprises about 98.0% titanium and about 2.0% aluminum by weight (claim 62 of the ‘192 patent).
8. The process of Claim 1 wherein the titanium aluminum master alloy comprises about 97.0% titanium and about 3.0% aluminum by weight  (claims 62-64 of the ‘192 patent).

18. The process of Claim 1 wherein the temperature range is between 550°C and 650°C and the titanium master alloy product is a powder (claims 1, 27, and 51 of the ‘192 patent).  
19. The process of Claim 1 wherein the temperature range is between 650°C and 19750°C and the titanium master alloy product is wool-like (claims 1, 27, and 51 of the ‘192 patent).  
20. The process of Claim 1 wherein the temperature range is between 750°C and 850°C and the titanium master alloy product is crystalline  (claims 1, 27, and 51 of the ‘192 patent).  
28. The process of Claim 1 wherein the electrical differential between the anode and the cathode is O.4V - 0.8V (claims 22 and 23 of the ‘192 patent).  
29. The process of Claim 1 wherein the electrical differential between the anode and the cathode is 0.8V-l.2V (claims 22 and 23 of the ‘192 patent). 
30. The process of Claim 1 wherein the electrical differential between the anode and the cathode is 1.2V-I.6V (claims 22 and 23 of the ‘192 patent).  
31. The process of Claim 1 wherein the electrical differential between the anode and the cathode is 1.6V-2.0V (claims 22 and 23 of the ‘192 patent).  
32. The process of Claim 1 comprising the further step of adjusting the distance between the anode and the cathode to prevent short circuiting of the current flow through the electrolyte between the anode and the cathode.  
33. The process of Claim 1 wherein the distance between the anode and the cathode is 2.0 cm -4.0 cm (claim 24 of the ‘192 patent). 
34. The process of Claim 1 wherein the distance between the anode and the cathode is 4.0 cm-
38. The method of Claim 35 wherein the titanium-aluminum master alloy contains 2.5 wt % or less aluminum (claim 62 of the ‘192 patent).


Response to Arguments and Declarations under 37 CFR 1.132

Applicant assertions are shown in italics below. 

Regarding the rejection of claim 1 under 35 USC 103, Applicants assert on page 7, last paragraph, of their communication dated 08/06//2021 that Cox does not disclose "electro-refining of titanium-aluminides having a composition range of between 25% and 95% titanium, up to 20% oxygen, and between 12-19% aluminum to produce titanium master alloys paragraphs 0136 and 0141, and table 3 below paragraph 0153)." The Examiner has cited separate disclosures involving different materials and there is no reason to have combined these in the manner suggested by the Examiner. Table 3 relates to experimental results of materials "obtained from extraction operation (200)." The oxygen contents recited in ¶¶ [136] and [141] relates to the oxygen content of "titanium scrap" or "off-grade titanium sponge" (not titanium aluminides) "incorporated from other sources (recycling operation 400)." See ¶ [0136] and [0141]. Therefore, these are entirely different products and Cox does not teach or suggest refining the claimed titanium-aluminides. The rejection is premised on combining disclosures relating to two separate materials in Cox's methods without any rationale. Applicants' arguments are not persuasive, because the Examiner has not relied on combining separate disclosures involving different materials. The Examiner only relies on the disclosure regarding titanium products obtained from extraction operation in paragraph 0153 and Table 3 below paragraph 0153. The examiner does not rely on the oxygen content of "titanium scrap" or "off-grade titanium sponge" incorporated from other sources recited in paragraphs 0136 and 0141. Further, as mentioned above, it was known in the art that heating a mixture comprising aluminum and titanium dioxide results in the formation of titanium aluminide (see for example, paragraph 0098 of Holloway). Thus one of ordinary skill in the art would have recognized that the titanium product formed in the extraction step 200 of Cox comprises titanium aluminide.

Regarding the rejection of claim 1 under 35 USC 103, Applicants further argue on page 8, 2nd paragraph, of their communication that there is nothing in Cox that would have guided a person of ordinary skill in the art to attempt to refine high impurity titanium-aluminides as claimed (see De Alwis Declaration at ¶ 10 and Cox Declaration at ¶ 5). Applicants' arguments are not persuasive, because Cox teaches reacting TiO2 ore concentrate with aluminum, and TiO2 ore concentrate is known to comprise high level of impurities.

Regarding the rejection of claim 1 under 35 USC 103, Applicants further argue on page 8, 2nd paragraph, of their communication that Cox does not disclose the presently claimed titanium-aluminides and any such contention can only be using knowledge gleaned from the present application. Applicants' arguments are not persuasive, because it was known in the art that heating a mixture comprising aluminum and titanium dioxide results in the formation of titanium aluminide (see for example, paragraph 0098 of Holloway). Thus one of ordinary skill in the art would have recognized that the titanium product formed in the extraction step 200 of Cox comprises titanium aluminide. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Regarding the rejection of claim 1 under 35 USC 103, Applicants further argue on page 8, last paragraph, of their communication that "a POSA would not have thought that aluminum could be refined from titanium and therefore, it is not routine to experiment in high aluminum or oxygen impurity regions of titanium aluminides" (see De Alwis Declaration at ¶ 6 and Cox Declaration at ¶ 5). Applicants' arguments are not persuasive, because Cox teaches electrorefining titanium aluminides having high aluminum or oxygen impurities (for example, titanium aluminides comprising, up to 20% oxygen content, and between 12-19 weight percent aluminum as described in Table 3 below paragraph 0153).

Regarding the rejection of claim 1 under 35 USC 103, Applicants further argue on pages 9 and 10 of their communication that as explained by Dr. De Alwis, the conventional wisdom at the time of filing the present application was that titanium and aluminum would be electro-refined almost identically. See ¶ 6. Therefore, a POSA would have understood that titanium-aluminides having increased impurities would result in titanium alloys with high aluminum content. See De Alwis Declaration at ¶ 6. Dr. De Alwis provides the theoretical underpinning of this understanding as further evidenced by U.S. Pat. No. 6,309,595 to Rosenberg. As explained by Dr. De Alwis, similar ionization potentials in Titanium and Aluminum would have led a POSA to believe that high aluminum content titanium aluminides, specifically titanium aluminides having more than 10% aluminum, would not result in a suitable product. See De Alwis Declaration at ¶ 7-8. Moreover, Dr. De Alwis provides a review article on titanium aluminide electro-refining (Tomonari T, Denki Kagaku 38.5 (1970): 382-394) ("Tomonari") demonstrating that such a contention had already been confirmed experimentally and was known. Applicants' arguments are not persuasive, because all the prior art cited by the applicants is older than the Cox patent. One of ordinary skill in the art which given greater weight to the teachings of the Cox patent because it is later than the other art mentioned by the applicants. Since Cox demonstrates that electro-refining of titanium-aluminides having a composition range of between 77 % titanium, 7-9 % oxygen, and between 12-19 % aluminum results in formation of a titanium master alloy having 90-95 % titanium, 0.2-0.6 % oxygen, and between 5-10 % aluminum (see Table 3 below paragraph 0153), it would have been obvious to a person having ordinary skill in the art at the 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALIL JAIN whose telephone number is (571)270-1915.  The examiner can normally be reached on M-F 10 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SALIL JAIN/Examiner, Art Unit 1795